PER CURIAM.
We affirm the trial court’s order revoking appellant’s probation. The trial *911court found appellant violated probation by committing trespass of a structure or conveyance in violation of section 810.08, Florida Statutes (2002). Appellant argues the state failed to prove that he entered or remained in a structure or conveyance. He did not properly preserve this claim for appellate review because, at the revocation hearing, defense counsel represented to the court that appellant was charged with trespassing under section 810.09, Florida Statutes (2002), which prohibits trespassing on any property other than a structure or conveyance. As the failure to present evidence on a particular element of a charged crime is not fundamental error, but is subject to the contemporaneous objection rule, appellant needed to raise this argument below. See F.B. v. State, 852 So.2d 226, 230-31 (Fla.2003). As to the claim that appellant had permission to enter the property on which he was arrested, it is clear that the court did not believe the testimony of appellant or his witnesses.
WARNER, KLEIN and TAYLOR, JJ., concur.